DETAILED ACTION
This office action is in response to RCE  filed on 04/08/2022.
Claims 1-4, 6-10, 12-15, 17-20, and 22  are pending of which claims 1, 7, 13, and 18  are  independent claims, and claims 5, 11, 16, and 21.
This application is examined under the first inventor to file provisions of the AIA .

Information disclosure
IDS filed  on 06/30/2018, 11/29/2018, 03/25/2020, and 11/22/2020 is considered.
Allowable Subject Matter
Claims 1-4, 6-10, 12-15, 17-20, and 22  are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with sending a downlink frame by using a first beam or control part, a second beam or a data part,  and a beam switching interval within a single TTI; and beam switching between the first beam and the second beam within the single TTI of the downlink frame is configured between completing the transmitting  of the control signal during the control part interval and commencing the transmitting of  the data signal during the data part interval within the single TTI of the downlink frame.  
.  



Claims 1-4 and 6  are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “… generating a downlink frame, wherein a duration of the downlink frame is a single transmission time interval (TTI), wherein the downlink frame comprises: a control part located at a header of the downlink frame, and a data part for transmitting data of a plurality of user equipment devices (UEs), wherein the control part carries information about a time resource and a frequency resource that are allocated for the data part” as specified in claim 1.  

Claims 7-10, and 12 allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 7,    “… sending the downlink frame, by using a first beam and a second beam, within the single TTI comprising a control part interval, a data part interval and a beam switching interval; wherein the sending the downlink frame within the single TTI includes:  transmitting, using the first beam during the control part interval, a control signal associated with the control part of the downlink frame, and transmitting, using the second beam during the data part interval, a data signal associated with the data part of the downlink frame, wherein-a the beam switching time interval, for beam switching between the first beam and the second beam within the single TTI of the downlink frame, is defined between completing the transmitting the control signal during the control part interval and commencing the transmitting the data signal during the data part interval within the single TTI of the downlink frame” as specified in claim 7.  

Claims 13-15, and 17 allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 13,    “… demodulating the control part of the downlink frame, wherein the demodulating includes demodulating a control signal associated with the control part, wherein the beam switching time interval, for beam switching between the first beam and the second beam within the single TTI of the downlink frame, is defined between an endpoint of the control signal and a starting point of a data signal associated with the data part during the data part interval within the single TTI of the downlink frame” as specified in claim 13.  

Claims 18-20 and 22 allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 18,    “… demodulating a control signal associated with the control part, wherein the control part of the downlink frame is received by using a first beam during the control part interval, and wherein the data part of the downlink frame is received by using a second beam during the data part interval within the single TTI, and wherein the beam switching time interval, for beam switching between the first beam and the second beam within the single TTI of the downlink frame, is defined between an endpoint of the control signal and a starting point of a data signal associated with the data part during the data part interval within the single TTI of the downlink frame” as specified in claim 18.  



The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:

Deng (US Pub. No. 20190104549) discloses transmission of mmW TTI with reduced TTI length. However the disclosure of  Deng taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing generating a downlink frame, wherein a duration of the downlink frame is a single transmission time interval (TTI), wherein the downlink frame comprises: a control part located at a header of the downlink frame, and a data part for transmitting data of a plurality of user equipment devices (UEs), wherein the control part carries information about a time resource and a frequency resource that are allocated for the data part as claimed in claims 1, 7, 13, and 18  in combination with other limitations recited as specified in claims 1, 7, 13, and 18  .   

Islam(US Pub. No. 20180062720) discloses control and data channel share the same time interval. However the disclosure of  Islam taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with sending the downlink frame, by using a first beam and a second beam, within the single TTI comprising a control part interval, a data part interval and a beam switching interval; wherein the sending the downlink frame within the single TTI includes:  transmitting, using the first beam during the control part interval, a control signal associated with the control part of the downlink frame, and transmitting, using the second beam during the data part interval, a data signal associated with the data part of the downlink frame, wherein-a the beam switching time interval, for beam switching between the first beam and the second beam within the single TTI of the downlink frame, is defined between completing the transmitting the control signal during the control part interval and commencing the transmitting the data signal during the data part interval within the single TTI of the downlink frame as claimed in claims 1, 7, 13, and 18  in combination with other limitations recited as specified in claims 1, 7, 13, and 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        


/PHIRIN SAM/Primary Examiner, Art Unit 2476